Citation Nr: 0015967	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  96-14 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a fracture of the right little finger. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from March 1991 to March 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The current manifestations of the veteran's 
service-connected residuals of a fracture of the right little 
finger are fusion of the distal interphalangeal joint, 
complaints of pain, and a scar that is tender and painful on 
objective demonstration, but extremely unfavorable ankylosis 
is not demonstrated.  


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for residuals of a 
fracture of the right little finger have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, Part 4, Diagnostic Codes 5010, 
5156, 5219(a), 5227 NOTE, 7804 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating for residuals of a fracture of 
the right little finger is plausible and capable of 
substantiation, and thus, well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  When a veteran submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to that claim.  The veteran has been afforded a 
personal hearing and treatment records have been obtained.  
The veteran was scheduled for an examination but did not 
report and the record indicates that he is currently on 
active duty.  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all of the evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, which 
would warrant an exposition of the remote clinical history 
and findings pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. § Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that, where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The report of the veteran's March 1994 service separation 
examination and medical history completed in conjunction 
therewith reflects that the veteran had undergone two 
surgeries on the right fifth digit.  There was a scar on the 
right fifth digit with decreased flexion.  The report of a 
February 1996 VA X-ray of the veteran's right little finger 
reflects that there was fusion of the distal interphalangeal 
joint.  A February 1996 VA outpatient treatment record 
reflects that the veteran's right little finger was stiff and 
sore.  The assessment included limited movement and increased 
discomfort.  The report of an April 1996 VA X-ray indicates 
that there was fusion of the right fifth distal 
interphalangeal joint and degenerative joint disease of the 
radiocarpal, intercarpal, and first carpal-metacarpal joint.  

During a personal hearing held at the regional office before 
a hearing officer in September 1996, the veteran indicated 
that his finger was very tender.  He reported that he was 
unable to bend the last joint in the finger.  The hearing 
officer requested the veteran to describe his feeling when he 
pressed on the scar.  The veteran indicated that the scar was 
raised and it did not hurt when he was just touching it but, 
when he pressed harder, it hurt quite a bit.  In the hearing 
officer's decision, dated in November 1996, it was indicated 
that there was no pain when the scar was lightly touched, but 
there was pain when it was touched harder.  

The veteran's residuals of a fracture of the right little 
finger have been evaluated under the provisions of Diagnostic 
Code 5227 of the Rating Schedule.  Diagnostic Code 5227 
provides that for ankylosis of any finger other than the the 
thumb, index or middle finger, a noncompensable evaluation is 
warranted.  A note to that diagnostic code reflects that 
extremely unfavorable ankylosis will be rated as amputation 
under Diagnostic Code 5152 through 5156.  Diagnostic Code 
5219(a) provides that extremely unfavorable ankylosis of the 
finger exists when all joints are in extension or in extreme 
flexion or with rotation and angulation of the bones, and 
that this will be rated as an amputation.  Diagnostic Code 
5156 provides that where there is amputation of the little 
finger without metacarpal resection at the proximal 
interphalangeal joint or proximal thereto, a 10 percent 
evaluation will be assigned.  Where there is amputation of 
the little finger with metacarpal resection and more than one 
half of the bone lost, a 20 percent evaluation will be 
assigned.  

With consideration that the February 1996 VA outpatient 
treatment record reflects that the veteran had limited 
movement of the right little finger and the veteran's 
testimony that the only motion that was lost in the right 
little finger was in the last joint, the Board concludes that 
the veteran does retain range of motion in one joint of the 
right little finger.  Therefore, a preponderance of the 
evidence is against a finding that the veteran has extremely 
unfavorable ankylosis because all joints of the right little 
finger are not in extension or extreme flexion.  Neither is 
there any evidence that there is rotation or angulation of 
the bone of the little finger.  Therefore, a preponderance of 
the evidence is against a compensable evaluation under 
Diagnostic Codes 5156, 5219(a), 5227.

Diagnostic Code 7804 provides that a 10 percent evaluation 
will be assigned for scars that are superficial, or tender 
and painful on objective demonstration.  The veteran did 
undergo two surgeries on the right little finger during 
service and the service separation examination reflects that 
he had a scar on the right little finger.  The February 1996 
VA treatment record indicates that the right little finger 
was sore and during the hearing the veteran indicated that, 
when he applied greater pressure on the scar, there was pain.  
In the hearing officer's decision, this pain is acknowledged.  
Therefore, the Board concludes that the evidence is in 
equipoise with respect to whether or not the pain is related 
to the scar and has been objectively demonstrated.  In 
resolving all doubt in the veteran's behalf, a 10 percent 
evaluation under Diagnostic Code 7804 is warranted on the 
basis that the scar on the right little finger is tender and 
painful on objective demonstration.  38 U.S.C.A. § 5107; 
38 C.F.R. § 4.7.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(1999), only in cases where the issue is expressly raised by 
the claimant or the record before the Board contains evidence 
of "exceptional or unusual" circumstances indicating that the 
Rating Schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
VAOPGCPREC 6-96.  In this case, consideration of an 
extraschedular rating has not been expressly raised.  
Further, the evidence does not indicate that there has been 
marked interference with the veteran's employment, noting 
that he was employed at the Post Office at the time of the 
hearing and that he had again entered active service 
subsequent thereto, nor is it shown that the disability has 
required hospitalization.  


ORDER

An increased rating of 10 percent for residuals of a fracture 
of the right little finger is granted, subject to the laws 
and regulations governing the payment of monetary benefits.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals




 

